Exhibit 10.74

 

EXECUTION

 

AMENDMENT NO. 8

TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 8 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of June 29, 2018 (this “Amendment”), by and among Bank of America, N.A.
(“Purchaser”), PennyMac Loan Services, LLC (“Seller”) and Private National
Mortgage Acceptance Company, LLC (“Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase and Sale Agreement, dated as of August 13, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”).  The
Guarantor is a party to that certain Amended and Restated Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 13, 2014, made by Guarantor in favor of Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

SECTION 1.   Definitions.  Section 1 of the Existing MLPSA is hereby amended by:

1.1       deleting the definitions of “Effective Date”,  “Expiration Date”,
 “GNMA” and “Trade Assignment” in their entirety and replacing them with the
following:

“Effective Date”:  July 2, 2018.

“Expiration Date”:  The earlier of (i) July 1, 2019, (ii) at Purchaser’s option,
upon the occurrence of an Event of Default, and (iii) the date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

“GNMA” or “Ginnie Mae”:  Government National Mortgage Association or any
successor thereto.

“Trade Assignment”:  A letter substantially in the form of Exhibit B that has
been duly executed by an authorized representative of Seller (as set forth in
the resolutions of the board of directors of Seller (or its equivalent governing
body) as delivered to Purchaser) or, any additional signatory designated by such
authorized representative of Seller to Purchaser from time to time (it being
understood that the addition of a user on Purchaser’s warehouse lending







--------------------------------------------------------------------------------

 



website by an authorized representative of Seller shall be deemed a valid
designation of such user as an additional signatory).

1.2       adding the following definitions in their proper alphabetical order:

“Anti-Money Laundering Laws”:  As defined in Section 9(a)(xiii).

“Beneficial Ownership Certification”:  A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.

“Sanctions”:  As defined in Section 9(a)(xiv).

“Takeout Investor”:  Any of (i) Bank of America, N.A., (ii) Merrill Lynch,
Pierce, Fenner & Smith Incorporated or (iii) any other Approved Investor with
which there is a duly executed and enforceable Trade Assignment in favor of
Purchaser.

SECTION 2.  Takeout Investor.  The Existing MLPSA is hereby amended by deleting
all references to “Approved Investor” (other than in the definition of “Approved
Investor”) in their entirety and replacing them with “Takeout Investor”.

SECTION 3.  Procedures for Purchases of Participation Certificates; Facility
Fee.  Section 2(b) of the Existing MLPSA is hereby amended by deleting such
subsection in its entirety and replacing it with the following:

(b)        If Purchaser elects to purchase any Participation Certificate,
Purchaser shall pay (i) to Seller, or (ii) upon the receipt of a Warehouse
Lender’s Release, to the applicable Warehouse Lender, on the Purchase Date, the
amount of the Purchase Price (less the Holdback Amount) for such Participation
Certificate upon receipt of a duly executed and properly completed Participation
Certificate; provided that, if the Purchase Price (less the Holdback Amount) is
insufficient to pay the release amount due to the Warehouse Lender, Seller shall
remit to Purchaser the difference between the Purchase Price (less the Holdback
Amount) and such release amount and Purchaser shall remit the full release
amount to the Warehouse Lender.  Effective upon (i) execution of the
Participation Certificate by an authorized representative of Seller (as set
forth in the resolutions of the board of directors of Seller (or its equivalent
governing body) as delivered to Purchaser) or, any additional signatory
designated by such authorized representative of Seller to Purchaser from time to
time (it being understood that the addition of a user on Purchaser’s warehouse
lending website by an authorized representative of Seller shall be deemed a
valid designation of such user as an additional signatory) and (ii) delivery of
such Participation Certificate to Purchaser, Seller hereby assigns to Purchaser
all of Seller’s right, title and interest in and to such Participation
Certificate and a 100% undivided beneficial interest in the Related Mortgage
Loans.  In the event that Purchaser does not transmit such payment, (i) any
Participation Certificate delivered by Custodian to Purchaser in anticipation of
such purchase shall automatically be null and void, and (ii) Purchaser will not
consummate the transactions contemplated in the applicable Trade Assignment.







--------------------------------------------------------------------------------

 



SECTION 4.   Record Title to Mortgage Loans; Intent of Parties; Security
Interest.  Section 8(c) of the Existing MLPSA is hereby amended by deleting such
subsection in its entirety and replacing it with the following:

(c)        Purchaser and Seller confirm that the transactions contemplated
herein are intended to be sales of the Participation Certificates by Seller to
Purchaser rather than borrowings secured by the Participation Certificates.  In
the event, for any reason, any transaction is construed by any court or
regulatory authority as a borrowing rather than as a sale, Seller and Purchaser
intend that Purchaser or its Assignee, as the case may be, shall have a
perfected first priority security interest in Seller’s interest in the
Participation Certificates; all of the servicing rights with respect to the
Related Mortgage Loans, and all documentation and rights to receive
documentation related to such servicing rights and the servicing of the Related
Mortgage Loans; the Custodial Account and all amounts on deposit therein, the
Related Mortgage Loans subject to each Participation Certificate, all documents,
records (including, without limitation, Servicing Records and copies of all
documentation in connection with the underwriting and origination of any Related
Mortgage Loan that evidences compliance with the Ability to Repay Rule and the
QM Rule), instruments and data evidencing the Related Mortgage Loans and the
servicing thereof, the Securities to be issued as contemplated hereunder and all
proceeds thereof, the Takeout Commitments, any funds of the Seller at any time
deposited or held in the Over/Under Account and the proceeds of any and all of
the foregoing (collectively, the “Collateral”), free and clear of adverse
claims.  In any case, Seller hereby grants to Purchaser or its Assignee, as the
case may be, a first priority security interest in and lien upon the Collateral,
free and clear of adverse claims.  This Agreement shall constitute a security
agreement, the Custodian shall be deemed to be an independent custodian for
purposes of perfection of the security interest herein granted to Purchaser, and
Purchaser or each such Assignee shall have all of the rights of a secured party
under applicable law.  Without limiting the generality of the foregoing and for
the avoidance of doubt, if any determination is made that the servicing rights
with respect to the Related Mortgage Loans were not sold by Seller to Purchaser
or that that such servicing rights are not an interest in the Related Mortgage
Loans and are severable from the Related Mortgage Loans despite Purchaser’s and
Seller’s express intent herein to treat them as included in the purchase and
sale transaction, Seller hereby expressly pledges, assigns and grants to
Purchaser a continuing first priority security interest in and lien upon the
servicing rights and all documentation and rights to receive documentation
related to such servicing rights and the servicing of each of the Related
Mortgage Loans (the “Related Credit Enhancement”).  The Collateral and Related
Credit Enhancement is hereby pledged as further security for Seller’s
obligations to Purchaser hereunder.

SECTION 5.   Representations and Warranties.  Section 9 of the Existing MLPSA is
hereby amended by (i) deleting “and” at the end of subsection (a)(xi); (ii)
deleting “.” at the end of subsection (a)(xii) and replacing it with “;”; and
(iii) adding the following new subsections (a)(xiii), (a)(xiv) and (a)(xx) at
the end thereof:

(xiii)    Seller has complied with all applicable anti-money laundering laws and
regulations, including, without limitation, the USA Patriot Act of 2001, as
amended, and the Bank Secrecy Act of 1970, as amended (collectively, the “Anti
Money







--------------------------------------------------------------------------------

 



Laundering Laws”); Seller has established an anti-money laundering compliance
program as required by the Anti-Money Laundering Laws, has conducted the
requisite due diligence in connection with the origination of each Related
Mortgage Loan for purposes of the Anti-Money Laundering Laws, including with
respect to the bona fide identity of the applicable Mortgagor and the origin of
the assets used by said Mortgagor to purchase the property in question, and
maintains, and will maintain, sufficient information to identify the applicable
Mortgagor for purposes of the Anti-Money Laundering Laws;

(xiv)     Neither Seller nor any of its Affiliates, officers, directors,
partners or members, (i) is an entity or person (or to the Seller’s knowledge,
owned or controlled by an entity or person) that (A) is currently the subject of
any economic sanctions administered or imposed by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or any other relevant authority (collectively, “Sanctions”) or (B) resides, is
organized or chartered, or has a place of business in a country or territory
that is currently the subject of Sanctions or (ii) is engaging or will engage in
any dealings or transactions prohibited by Sanctions or will directly or
indirectly use the proceeds of any transactions contemplated hereunder, or lend,
contribute or otherwise make available such proceeds to or for the benefit of
any person or entity, for the purpose of financing or supporting, directly or
indirectly, the activities of any person or entity that is currently the subject
of Sanctions; and

(xx)      The information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

SECTION 6.   Covenants of Seller.  Section 10 of the Existing MLPSA is hereby
amended by adding the following new subsection (o) at the end thereof:

(o)        Beneficial Ownership Certification.  Seller shall at all times either
(i) ensure that the Seller has delivered to Purchaser a Beneficial Ownership
Certification, if applicable, and that the information contained therein is true
and correct in all respects, or (ii) deliver to Purchaser an updated Beneficial
Ownership Certification within one (1) Business Day following the date on which
the information contained in any previously delivered Beneficial Ownership
Certification ceases to be true and correct in all respects.

SECTION 7.   Notices.  Section 20 of the Existing MLPSA is hereby amended by
deleting such section in its entirety and replacing it with the following:

Notices.  Any notices, consents, elections, directions and other communications
given under this Agreement shall be in writing and shall be deemed to have been
duly given when telecopied or delivered by overnight courier to, personally
delivered to, or on the third day following the placing thereof in the mail,
first class postage prepaid to, the parties hereto at the related address
provided pursuant to Annex A or to such other address as either party shall give
notice to the other party pursuant to this Section.  Notices to any Assignee
shall be given to such address as the Assignee shall provide to Seller in
writing.







--------------------------------------------------------------------------------

 



SECTION 8.   Notice Information.  Annex A to the Existing MLPSA is hereby
amended by deleting such annex in its entirety and replacing it with Annex A
hereto.

SECTION 9.   Fees and Expenses.  Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

SECTION 10. Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

10.1     Delivered Documents.  On the Amendment Effective Date, the Purchaser
shall have received this Amendment, executed and delivered by a duly authorized
officer of Purchaser, Seller and Guarantor.

10.2     Facility Fee.  Seller shall have paid to Purchaser in immediately
available funds that portion of the Facility Fee due and payable on the
Amendment Effective Date.

SECTION 11. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing MLPSA shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

SECTION 12. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 13. Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 14.           GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

SECTION 15. Reaffirmation of Guaranty.  The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Purchaser under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and







--------------------------------------------------------------------------------

 



obligations of the Guaranty and (iii) acknowledges and agrees that such Guaranty
is and shall continue to be in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

BANK OF AMERICA, N.A., as Purchaser

 

 

 

By:

/s/ Adam Robitshek

 

 

 

 

 

Name: Adam Robitshek

 

 

 

 

 

Title: Vice President

 





Signature Page to Amendment No. 8 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

By:

/s/ Pamela Marsh

 

 

 

 

 

Name: Pamela Marsh

 

 

 

 

 

Title: Managing Director, Treasurer

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

 

 

Name: Pamela Marsh

 

 

 

 

 

Title: Managing Director, Treasurer

 

 



Signature Page to Amendment No. 8 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------

 



ANNEX A TO THE AMENDMENT

Annex A

PURCHASER NOTICES

 

 

 

Name:

Bank of America, N.A.

Address:

31303 Agoura Road

Mail Code: CA6-917-02-63

Westlake Village, California 91361

Attention: Adam Gadsby, Managing Director

Telephone:

(818) 225-6541

Telecopy:

(213) 457-8707

Email:

Adam.Gadsby@baml.com

 

 

with copies to:

 

 

 

Name:

Bank of America, N.A.

Address:

One Bryant Park, 11th Floor

Mail Code: NY1-100-11-01

New York, New York 10036

Attention: Eileen Albus, Director, Mortgage Finance

Telephone:

(646) 855-0946

Telecopy:

(646) 855-5050

Email:

Eileen.Albus@baml.com

 

 

Name:

Bank of America, N.A.

Address:

One Bryant Park

Mail Code: NY1-100-17-01

New York, New York 10036

Attention: Amie Davis, Assistant General Counsel

Telephone:

(646) 855-0183

Telecopy:

(704) 409-0337

Email:

Amie.Davis@bankofamerica.com

 

SELLER NOTICES

 

Name:

PennyMac Loan Services, LLC

Address:

3043 Townsgate Road

Westlake Village, California 91361

Attention: Pamela Marsh

Telephone:

(805) 330-6059

Email:

pamela.marsh@pnmac.com

 

 

with a copy to:

 

 

 

Name:

PennyMac Loan Services, LLC

Address:

3043 Townsgate Road

Westlake Village, California 91361





Annex A-1

--------------------------------------------------------------------------------

 



 

Attention: Jeff Grogin

Telephone:

(818) 224-7050

Email:

jeff.grogin@pnmac.com

 

GUARANTOR NOTICES

 

Name:

Private National Mortgage Acceptance Company, LLC

Address:

c/o PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, California 91361

Attention: Pamela Marsh

Telephone:

(805) 330-6059

Email:

pamela.marsh@pnmac.com

 

 

with a copy to:

 

 

 

Name:

Private National Mortgage Acceptance Company, LLC

Address:

c/o PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, California 91361

Attention: Jeff Grogin

Telephone:

(818) 224-7050

Email:

jeff.grogin@pnmac.com

 

Annex A-2

--------------------------------------------------------------------------------